DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 6, 7, 10, 12-18 and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Rachmady et al. (US 2013/0341704).
Regarding claim 1, Rachmady et al. disclose a first device stratum (fig. 5B upside down, marked up below) including a first channel material (513A, fig 5A) and a first gate (544), wherein the first gate has a first gate length; and a second device stratum including a second channel material(513A, fig 5A) and a second gate (544), wherein the second channel material is above and aligned with the first channel material, the second gate has a second gate length, and the first gate length is less than the second gate length (fig 5B upside down). 

    PNG
    media_image1.png
    262
    751
    media_image1.png
    Greyscale

Regarding claim 2, Rachmady et al. disclose the first gate is spaced apart from source/drain material at opposing ends of the first channel material by a first spacer (both layers 534 and 546 together), the second gate is spaced apart from source/drain material at opposing ends of the second channel material by a second spacer (546), and a thickness of the first spacer is greater than a thickness of the second spacer.
Regarding claim 6, Rachmady et al. disclose the second device stratum is between a silicon-on-insulator structure (102)[0020] and the first device stratum.
Regarding claim 7, Rachmady et al. disclose a first device stratum(see  marked up upsidedown fig 5B below including a first channel material (513A, fig 5A), a first gate (544), and first source/drain materials (511A) at opposing ends of the first channel material; a second device stratum including (see  marked up versions of  fig 5B below) a second channel material (513A, fig 5A), a second gate (544), and second source/drain materials (511A)  at opposing ends of the second channel material; and a spacer structure (both layers 534 and 546 together) between the first gate and the first source/drain materials and between the second gate and the second source/drain materials, wherein the spacer structure has a first thickness (both layers 534 and 546 together)  between the first gate and the first source/drain materials, the spacer structure has a second thickness (546) between the second gate and the second source/drain materials, and the first thickness is greater than the second thickness (fig 5b).



Regarding claim 10, Rachmady et al. disclose the second device stratum is above the first device stratum (fig 5b upside down).

    PNG
    media_image1.png
    262
    751
    media_image1.png
    Greyscale

Regarding claim 11, Rachmady et al. disclose the first device stratum is above the second device stratum (fig 5b).

    PNG
    media_image2.png
    262
    751
    media_image2.png
    Greyscale


Regarding claim 12, Rachmady et al. disclose the spacer structure includes a first spacer material layer(546)  and a second spacer material layer (534) between the first gate and the first source/drain materials, the spacer structure includes the first spacer material layer (546) but not the second spacer material layer between the second gate and the second source/drain materials(fig 5b).
Regarding claim 13, Rachmady et al. disclose the second spacer material layer is between the first gate and the first spacer material layer (fig 5b).
Regarding claim 14, Rachmady et al. disclose a metallization stack including conductive pathways electrically coupled to the first device stratum and the second device stratum. (The examiner submits the metal layers 148 [0032] in fig 1B are equivalent to layers 558 in figure 5B). 
Regarding claim 15, Rachmady et al. disclose  a circuit board (motherboard 602 fig. 6)[0074]; and an integrated circuit (IC) package (604) coupled to the circuit board [0074,0077], wherein the IC package includes a package substrate and an IC die coupled to the package substrate[0074,0077], the IC die includes stacked strata of transistors, and a first device stratum has a first gate length that is less than a second gate length of a second device stratum [0071](fig 5b).
Regarding claim 16, Rachmady et al. disclose  a channel material of at least one device stratum includes a plurality of semiconductor wires(fig 5b upside down, see below).

    PNG
    media_image1.png
    262
    751
    media_image1.png
    Greyscale

Regarding claim 17, Rachmady et al. disclose a first gate of the first device stratum is spaced apart from source/drain material at opposing ends of first channel material of the first device stratum by a first spacer (534 and 546), a second gate is spaced apart from source/drain material at opposing ends of second channel material of the second device stratum by a second spacer (546), and a thickness of the first spacer is greater than a thickness of the second spacer. 
Regarding claim 18, Rachmady et al. disclose the first spacer includes silicon and at least one of nitrogen, oxygen. (The examiner notes that 534 is equivalent to layer 234 and [0043] discloses silicon oxide or silicon nitride.)
	Regarding claim 20, Rachmady et al. disclose the computing device is a tablet computing device [0080]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rachmady et al. (US 2013/0341704).
Regarding claim 1, Rachmady et al. disclose a first device stratum (fig. 5B upside down, marked up above) including a first channel material (513A, fig 5A) and a first gate (544), wherein the first gate has a first gate length; and a second device stratum including a second channel material(513A, fig 5A) and a second gate (544), wherein the second channel material is above and aligned with the first channel material, the second gate has a second gate length, and the first gate length is less than the second gate length (fig 5B upside down). 

	Regarding claim 3, Rachmady et al. disclose the first spacer includes a first spacer material layer (546) and a second spacer material layer (534), the second spacer includes the first spacer material layer(546) but not the second spacer material layer, 
Rachmady et al. fails to explicitly disclose the first spacer material layer has a different material composition than the second spacer material layer.
The examiner notes that 546 is equivalent to layer 234 and [0043] discloses silicon oxide or silicon nitride. The examiner also notes that paragraph [0046] discloses well known dielectric layers such as silicon oxide silicon nitride or silicon oxynitride.  The examiner noes that 546 is described as a dielectric material. The examiner submits one could use the “known dielectrics” for the layer 546. 
The examiner therefore submits one could use silicon oxide for the first spacer and silicon nitride for the second spacer. 
The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual disclosure of the elements in a single prior art reference.
One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. (The known dielectrics would perform as dielectrics.)
One of ordinary skill in the art would have recognized that the results of the combination were predictable
Claim(s) 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rachmady et al. (US 2013/0341704).
Regarding claim 1, Rachmady et al. disclose a first device stratum (fig. 5B upside down, marked up above) including a first channel material (513A, fig 5A) and a first gate (544), wherein the first gate has a first gate length; and a second device stratum including a second channel material(513A, fig 5A) and a second gate (544), wherein the second channel material is above and aligned with the first channel material, the second gate has a second gate length, and the first gate length is less than the second gate length (fig 5B upside down). 
Rachmady et al. fails to explicitly disclose the first spacer material layer has same material composition than the second spacer material layer.
The examiner notes that 546 is equivalent to layer 234 and [0043] discloses silicon oxide or silicon nitride. The examiner also notes that paragraph [0046] discloses well known dielectric layers such as silicon oxide silicon nitride or silicon oxynitride.  The examiner noes that 546 is described as a dielectric material. The examiner submits one could use the “known dielectrics” for the layer 546. 
The examiner therefore submits one could use silicon oxide for the first spacer and silicon oxide for the second spacer. 
The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual disclosure of the elements in a single prior art reference.
One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. (The known dielectrics materials would perform as dielectrics.)
One of ordinary skill in the art would have recognized that the results of the combination were predictable

Claim(s) 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rachmady et al. (US 2013/0341704) in view of Lee et al. (US 7,052,968).
Rachmady et al. disclose  a circuit board (motherboard 602 fig. 6)[0074]; and an integrated circuit (IC) package (604) coupled to the circuit board [0074,0077], wherein the IC package includes a package substrate and an IC die coupled to the package substrate[0074,0077], the IC die includes stacked strata of transistors, and a first device stratum has a first gate length that is less than a second gate length of a second device stratum(fig 5b upside down).
Rachmady et al. fails to disclose  the IC die is coupled to the package substrate by solder.
Lee et al. disclose the IC die is coupled to the package substrate by solder [col. 1  lines 44-47] is known.
The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. (The solder would electrically connect the die to the package.)
One of ordinary skill in the art would have recognized that the results of the combination were predictable. (The solder would electrically connect the die to the package.)
Allowable Subject Matter
Claims 8, and  9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY SMITH/Primary Examiner, Art Unit 2817